Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications

2.	Reissue application 17/086,288 was filed 10/30/2020 as a reissue of US Patent 10,185,712 B2.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  37 CFR 1.171 through 1.178 are rules directed to reissue.
3.	The reissue application is timely filed based within two years from the grant of the original patent (US 10,185,712 B2, issue date 01/22/2019).

The assignee is Seal Software Limited.

4.	Claims 1-20 are pending.  Claims 19-20 are newly presented claims.  Claims 1, 7, and 13 have been amended.



Reissues

5.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,185,712 B2 is involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Oath/Declaration

35 U.S.C. 251
6.	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth below. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion below.  The error statement references limitations that fall within the realm of recapture, as such the error statement stating that removal of previously surrendered subject matter during the prosecution of the original application is improper and the declaration is further considered defective for this reason as outlined below.
7.	Claims 19-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, and by way of the amendment, Applicant seeks to broaden independent claim 19 in this reissue at least by deleting/omitting the patent claim language requiring, “parse the mirror document to generate a second set of clauses corresponding to a standard exact feature data set”; “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set”; and “obtain a difference between the mirror feature data set and the standard exact feature data set”.
(Step 2: MPEP 1412.02(B))  The record of the prior 15/723,023 application prosecution indicates that in an interview conducted on 04/04/2018, the Examiner references paragraph [0051] of the original specification as containing subject matter which could overcome the prior art.  In the response filed on 04/10/2018, Applicant added new claims 19-20 indicating that the claims were allowable over the prior art because they now recited subject matter disclosed in paragraph [0051] of the specification.  Claims 19-20 recited the features of generating a mirror document based upon the plurality of documents by automatically replacing one or more portions of the plurality of documents having allowable variations with corresponding variables; and parse the mirror document to generate a third set of clauses corresponding to a standard exact feature data set, and wherein the second set of clauses corresponds to a mirror feature data set and obtain a difference between the mirror feature data set and the standard exact feature data set, the difference corresponding to non-standard clauses of the plurality of documents.  
The prosecution history further indicates that in an Examiner’s Interview held on 09/04/2018 and a subsequent Notice of Allowance on 09/12/2018, Applicant authorized the Examiner to amend the independent claims to include several features including, “parse the mirror document to generate a second set of clauses corresponding to a standard exact feature data set”; “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set”; and “obtain a difference between the mirror feature data set and the standard exact feature data set”.  The Examiner additionally stated “The prior art does not teach a method, system, and computer readable medium for determination of standard exact clauses and non-standard clauses from a plurality of documents, as claimed by independent claims 1, 7, and 13, especially the feature of using a primary policy to provide a first feature data set, a secondary policy to provide a second feature data set, and obtaining a difference between the mirror feature data set and the standard exact feature data set, wherein the difference corresponding to non-standard clauses of the plurality of documents.”
Thus, the limitations omitted in the reissue claim(s) were added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. The applicant made an argument on the record that the limitation was added to obviate the rejection and further, the nature of the addition via authorization of an Examiner’s amendment to the claim can show that the limitation was added in direct reply to the rejection.  This too will establish the omitted limitation as relating to subject matter previously surrendered. See MPEP 1412.02.  The nature of adding limitations to obviate the rejection may be made via Examiner’s amendment. Applicant is bound only by applicant’s revision of the application claims (including Examiner’s amendments authorized by applicant).  See MPEP 1412.02.
Therefore, in the instant case the claimed limitations of ““parse the mirror document to generate a second set of clauses corresponding to a standard exact feature data set”; “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set”; and “obtain a difference between the mirror feature data set and the standard exact feature data set” are surrendered subject matter and the broadening of the reissue claims, as noted above, are in the area of the surrendered subject matter.
(Step 3: MPEP 1412.02(C)) It is noted that reissue claims 19-20 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 13:
“document parsing module configured to receive a clause example”
“a policy definition module configured to:  generate a primary policy…generate a secondary policy…”
“an analysis engine configured to analyze, using the semantic language evaluator…generate a mirror document…parse the mirror document…analyze, using the semantic language evaluator, the plurality of documents…obtain a difference…update, automatically, a database…”
In claims 14:
“the document parsing module further configured to: receive one or more features…generate…a plurality of feature replaced clauses…”
In claim 15:
“the document parsing module further configured to: identify a portion of the clause example…and replace the available variation…”
In claim 16:  
“the analysis engine is further configured to:  parse the plurality of documents…”
In claim 17:  
“the document parsing module is further configured to: replace one or more clauses…wherein the policy definition module is configured to generate the first policy…”
In claim 18:
“the analysis engine is further configured to:  obtain a difference…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Recapture rejections
Applicant argues the step reciting, “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set” has not been eliminated, but instead modified to refer to the non-standard clauses as the second set of clauses instead of the “third set of clauses” dues to the absence of the “standard exact feature data set”.
Applicant further argues step 3 of the analysis is flawed because the SGL has not been entirely eliminated, but rather has been made less restrictive (i.e. broader) and still materially narrows the original claims to avoid recapture.  Applicant argues the material narrowed relative to the original claim is related to the amendment in the original application and that claim 19 retains some of the same elements from paragraph [0051], but addresses an alternate embodiment of how the non-standard clauses are obtained citing paragraphs [0046] and [0047] of the patent.  
Examiner disagrees.  When a SGL has been entirely eliminated from the claim, then the recapture rejection is proper.  As noted above and further discussed below, several limitations were completely eliminated from the reissue claim 19 while other limitations were broadened by eliminating other features.
The record of the prior 15/723,023 application prosecution indicates that in an interview conducted on 04/04/2018, the Examiner references paragraph [0051] of the original specification as containing subject matter which could overcome the prior art.  In the response filed on 04/10/2018, Applicant added new claims 19-20 indicating that the claims were allowable over the prior art because they now recited subject matter disclosed in paragraph [0051] of the specification.  Claims 19-20 recited the features of generating a mirror document based upon the plurality of documents by automatically replacing one or more portions of the plurality of documents having allowable variations with corresponding variables; and parse the mirror document to generate a third set of clauses corresponding to a standard exact feature data set, and wherein the second set of clauses corresponds to a mirror feature data set and obtain a difference between the mirror feature data set and the standard exact feature data set, the difference corresponding to non-standard clauses of the plurality of documents.  
The prosecution history further indicates that in an Examiner’s Interview held on 09/04/2018 and a subsequent Notice of Allowance on 09/12/2018, Applicant authorized the Examiner to amend the independent claims to include several features including, “parse the mirror document to generate a second set of clauses corresponding to a standard exact feature data set”; “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set”; and “obtain a difference between the mirror feature data set and the standard exact feature data set”.  The Examiner additionally stated “The prior art does not teach a method, system, and computer readable medium for determination of standard exact clauses and non-standard clauses from a plurality of documents, as claimed by independent claims 1, 7, and 13, especially the feature of using a primary policy to provide a first feature data set, a secondary policy to provide a second feature data set, and obtaining a difference between the mirror feature data set and the standard exact feature data set, wherein the difference corresponding to non-standard clauses of the plurality of documents.”
Thus, the limitations omitted in the reissue claim(s) were added in the original application claims for the purpose of making the application claims allowable over a rejection or objection made in the application. The applicant made an argument on the record that the limitation was added to obviate the rejection and further, the nature of the addition via authorization of an Examiner’s amendment to the claim can show that the limitation was added in direct reply to the rejection.  This too will establish the omitted limitation as relating to subject matter previously surrendered. See MPEP 1412.02.  The nature of adding limitations to obviate the rejection may be made via Examiner’s amendment. Applicant is bound only by applicant’s revision of the application claims (including Examiner’s amendments authorized by applicant).  See MPEP 1412.02.
Therefore, in the instant case the claimed limitations of ““parse the mirror document to generate a second set of clauses corresponding to a standard exact feature data set”; “analyze, using the semantic language evaluator, the plurality of documents according to the secondary policy to automatically provide a third set of clauses comprising non-standard clauses semantically related to but not matching the clause example, where the third set of clauses corresponds to a mirror feature data set”; and “obtain a difference between the mirror feature data set and the standard exact feature data set” are surrendered subject matter and the broadening of the reissue claims, as noted above, are in the area of the surrendered subject matter.
Specifically, the now proposed claims eliminate several features that relate to subject matter surrendered in the original prosecution.  Specifically, the claims as recited now completely eliminates the parsing of the mirror document to generate a second set of clauses corresponding to a standard exact feature data set.  Additionally, the claim also completely eliminates analyzing the plurality of documents according to a second policy to automatically provide a third set of clauses comprising non-standard clauses, wherein the third set of clauses corresponds to a mirror feature data set.  Claim 19 merely recites analyzing the mirror document only according to the second policy, not the plurality of documents.  Further the claim fails to recite obtaining a different between the mirror feature data set and the standard exact feature data set.  The claim eliminates the generation of any standard exact feature data set as corresponding to the second set of clauses and is limited to the generation of two sets of clauses – the first set corresponding to a standard clause and the second set corresponding to a mirror feature data set comprising non-standard clauses; whereas, claim 1 generates three sets of clauses – the first set corresponding to a standard clause, a second set corresponding to a standard exact feature data set from the mirror document, and a third set of clauses from a plurality of documents, not just the mirror document.
If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251  is proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251  is proper and must be made for that claim.

  Further, the material narrowing must be related to the surrender generating limitation.  MPEP 1412.02(II)(3) states that “If the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture. In North American Container, the court cited Pannu, 258 F.3d at 1371, 59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.”  Here, Applicant argues the claims are narrowed with respect to the original claim; however, merely narrowing a claim with respect to the original claim is not sufficient as noted with respect to the 3 prong test above.  MPEP 1412.02(I) states “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; (2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and (3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  However, MPEP 1412.02(II)(3) goes on to state that “If the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.  The materially narrowing limitation must be related to the surrendered subject matter.  Here, there is a complete elimination of several features of the SGL.  If the original patent had AB and elements CDE were added and an argument had been presented as to elements C-D defining over the art, then the ABCDE combination could not be broadened to entirely omit element C and thereby claim combination of ABD(broad)E(broad). This would be recapture.  See MPEP 1412.02IIIB2.  
In view of the above, the recapture rejections are maintained.

Rejections under 101
The prior rejections under 35 USC 101 have been withdrawn.

Claim Interpretation
Regarding claims 13-28, Applicant argues that the claims as amended should not be interpreted as means-plus-function elements because the language does not include the term “means” and recites sufficient structure.  Specifically, Applicant states claim 13 recites modules which described in paragraph [0066] may be software modules or hardware modules.
Examiner disagrees.  The specification in column 12, lines 4-35 states, “A hardware module is tangible unit capable of performing certain operations and may be configured or arranged in a certain manner. In example embodiments, one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors (generally, e.g., processor 802)) may be configured by software (e.g., an application or application portion) as a hardware module that operates to perform certain operations as described herein. In various embodiments, a hardware module may be implemented mechanically or electronically. For example, a hardware module may comprise dedicated circuitry or logic that is permanently configured (e.g., as a special-purpose processor, such as a field programmable gate array (FPGA) or an application-specific integrated circuit (ASIC)) to perform certain operations. A hardware module may also comprise programmable logic or circuitry (e.g., as encompassed within a general-purpose processor or other programmable processor) that is temporarily configured by software to perform certain operations. It will be appreciated that the decision to implement a hardware module mechanically, in dedicated and permanently configured circuitry, or in temporarily configured circuitry (e.g., configured by software) may be driven by cost and time considerations.”
Thus, the specification defines the hardware module as a processor configured by software to perform certain operations and/or a hardware module comprising logic that is a “special purpose processor” and comprises programmable logic to perform the operations.  Thus, the hardware module can perform the function only if the program it executes is capable of performing those functions.  If a general purpose processor or hardware module alone would be capable of performing the claimed functions, then a skilled artisan may consider it as providing sufficient structure for performing the functions (i.e. functions such as “generating a primary policy, generating a secondary policy”, etc); however, the above recited functions are not typical functions found on a general purpose processor or hardware module and requires additional programming of the processor or hardware module to implement.  Here, the function cannot be executed without additional programming.  Thus, the term “module” alone is not sufficient structure to perform the functions of the claims. Thus the claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  


Conclusion

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHNA SINGH DESAI whose telephone number is (571)272-4099.  The examiner can normally be reached on M-F 7:30-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHNA S DESAI/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/CATHERINE M TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992